Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Mervin S. Kato, certify, that to my knowledge, the Quarterly Report on Form10-Q of MIPS Technologies, Inc. for the three months ended September30, 2007 (the “Form 10-Q”), to which this certificate is an exhibit fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934, as amended, and that information contained in the Form10-Q fairly presents, in all material respects, the financial condition and results of operations of MIPS Technologies,Inc. for the three month period covered by the Form10-Q. Date: November 14, 2007 By: /s/ MERVIN S. KATO Mervin S. Kato Vice President and Chief Financial Officer, MIPS Technologies, Inc A signed original of this written statement required by Section906 has been provided by MIPS Technologies and will be retained by it and furnished to the Securities Exchange Commission or its staff upon request.
